United States Securities andExchangeCommission Washington, D. C. 20549 FORM 10-Q (Mark One) R Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2008 OR £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-12114 CadizInc. (Exact name of registrant specified in its charter) DELAWARE 77-0313235 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 550 S. Hope Street, Suite 2850 Los Angeles, California 90071 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(213) 271-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller Reporting Company £ Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes £No R As of August 1, 2008, the Registrant had 11,958,210 shares of common stock, par value $0.01 per share, outstanding. Cadiz Inc. Index For the Three andSix months ended June 30, 2008 Page PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Cadiz Inc. Consolidated Financial Statements Unaudited Statements of Operations for the three months ended June 30, 2008 and 2007 1 Unaudited Statements of Operations for the six months ended June 30, 2008 and 2007 2 Unaudited Balance Sheets as of June 30, 2008 and December 31, 2007 3 Unaudited Statements of Cash Flows for the six months ended June 30, 2008 and 2007 4 Unaudited Statement of Stockholders’ Equity for the six months ended June 30, 2008 5 Unaudited Notes to the Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 25 ITEM 4. Controls and Procedures 25 PART II – OTHER INFORMATION 26 ii Index Cadiz Inc. Consolidated Statements of Operations (Unaudited) For the Three Months Ended June30, ($ in thousands except per share data) 2008 2007 Revenues $ 16 $ 5 Costs and expenses: Cost of sales 4 - General and administrative 2,568 1,356 Depreciation and amortization 85 39 Total costs and expenses 2,657 1,395 Operating loss (2,641 ) (1,390 ) Other income (expense) Interest expense, net (1,054 ) (765 ) Other (expense), net (1,054 ) (765 ) Loss before income taxes (3,695 ) (2,155 ) Income tax provision 3 3 Net loss $ (3,698 ) $ (2,158 ) Net loss applicable to common stock $ (3,698 ) $ (2,158 ) Basic and diluted net loss per common share $ (0.31 ) $ (0.18 ) Basic and diluted weighted average shares outstanding 11,958 11,889 See accompanying notes to the consolidated financial statements. 1 Index Cadiz Inc. Consolidated Statements of Operations (Unaudited) For the Six Months Ended June 30, ($ in thousands except per share data) 2008 2007 Revenues $ 33 $ 357 Costs and expenses: Cost of sales 17 348 General and administrative 6,496 3,131 Depreciation and amortization 169 76 Total costs and expenses 6,682 3,555 Operating loss (6,649 ) (3,198 ) Other income (expense) Interest expense, net (2,024 ) (1,528 ) Other income (expense), net (2,024 ) (1,528 ) Loss before income taxes (8,673 ) (4,726 ) Income tax provision 4 8 Net loss $ (8,677 ) $ (4,734 ) Net loss applicable to common stock $ (8,677 ) $ (4,734 ) Basic and diluted net loss per common share $ (0.73 ) $ (0.40 ) Basic and diluted weighted average shares outstanding 11,957 11,785 See accompanying notes to the consolidated financial statements. 2 Index Cadiz Inc. Consolidated Balance Sheets (Unaudited) June30, December31, ($ in thousands) 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 4,258 $ 8,921 Accounts receivable 21 20 Prepaid expenses and other 876 216 Total current assets 5,155 9,157 Property, plant, equipment and water programs, net 35,940 36,032 Goodwill 3,813 3,813 Other assets 541 570 Total Assets $ 45,449 $ 49,572 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 456 $ 408 Accrued liabilities 641 744 Current portion of long term debt 9 9 Total current liabilities 1,106 1,161 Long-term debt 31,716 29,652 Total Liabilities 32,822 30,813 Commitments and contingencies Stockholders’ equity: Common stock - $.01 par value; 70,000,000 shares authorized; shares issued and outstanding – 11,958,210 at June 30, 2008 and 11,903,611 at December 31, 2007 120 119 Additional paid-in capital 256,527 253,983 Accumulated deficit (244,020 ) (235,343 ) Total stockholders’ equity 12,627 18,759 Total Liabilities and Stockholders’ equity $ 45,449 $ 49,572 See accompanying notes to the consolidated financial statements. 3 Index Cadiz Inc. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, ($ in thousands except per share data) 2008 2007 Cash flows from operating activities: Net loss $ (8,677 ) $ (4,734 ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization 169 76 Amortization of debt discount & issuance costs 1,112 895 Interest expense added to loan principal 993 938 Compensation charge for stock awards and share options 2,544 102 Changes in operating assets and liabilities: Decrease (increase) in accounts receivable (1 ) 286 Decrease (increase) in prepaid expenses and other (660 ) (275 ) Increase (decrease) in accounts payable 48 (101 ) Increase (decrease) in accrued liabilities (103 ) 431 Net cash used for operating activities (4,575 ) (2,382 ) Cash flows from investing activities: Investment in marketable securities - (8,658 ) Additions to property, plant and equipment (77 ) (176 ) Other (7 ) (250 ) Net cash used by investing activities (84 ) (9,084 ) Cash flows provided by (used by) financing activities: Net proceeds from exercise of stock options - 140 Net proceeds from exercise of warrants - 5,031 Debt issuance costs - - Principal payments on long-term debt (4 ) (4 ) Net cash provided by (used by) financing activities (4 ) 5,167 Net increase (decrease) in cash and cash equivalents (4,663 ) (6,299 ) Cash and cash equivalents, beginning of period 8,921 10,397 Cash and cash equivalents, end of period $ 4,258 $ 4,098 See accompanying notes to the consolidated financial statements. 4 Index Cadiz Inc. Consolidated Statement of Stockholders’ Equity(Unaudited) Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Amount Capital Deficit Equity Balance as of December31, 2007 11,903,611 $ 119 $ 253,983 $ (235,343 ) $ 18,759 Stock awards 54,599 1 - - 1 Stock based compensation expense - - 2,544 - 2,544 Net loss - - - (8,677 ) (8,677 ) Balance as of June 30, 2008 11,958,210 $ 120 $ 256,527 $ (244,020 ) $ 12,627 See accompanying notes to the consolidated financial statements. 5 Index Cadiz Inc. Notes To The Consolidated Financial Statements NOTE 1 – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business The Consolidated Financial Statements have been prepared by Cadiz Inc., sometimes referred to as “Cadiz” or “the Company”, without audit and should be read in conjunction with the Consolidated Financial Statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, The foregoing Consolidated Financial Statements include the accounts of the Company and contain all adjustments, consisting only of normal recurring adjustments, which the Company considers necessary for a fair statement of the Company’s financial position, the results of its operations and its cash flows for the periods presented and have been prepared in accordance with generally accepted accounting principles.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principals generally accepted in the United States of America. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes.Actual results could differ from those estimates and such differences may be material to the financial statements. This quarterly report on Form 10-Q should be read in conjunction with the Company’s Form 10-K for the year ended December31, 2007.The results of operations for the six months ended June 30, 2008 are not necessarily indicative of results for the entire fiscal year ended December31, 2008. Basis of Presentation The financial statements of the Company have been prepared using accounting principles applicable to a going concern, which assumes realization of assets and settlement of liabilities in the normal course of business.The
